DETAILED ACTION
Claims 1-3, 6-8 and 21-32 are pending.  Claims 1 and 6 have been amended.  Claims 4, 5, and 9-20 have been canceled.  Claims 21-32 have been added.  Claims 1-3, 6-8 and 21-32 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6-8 and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon review of the evidence at hand, it is hereby concluded that the totality of evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention.

The cited references include: Sinha1, Kumar2, and Ben Dror3.

Sinha teaches a sharding map that is stored in a database (Paragraph [0221]).  Sinha further teaches program code that implements a VFS that may be upgraded to a newer version (Paragraph [0145]).

Kumar teaches a distributed data store service implemented using a database (Paragraph [0027]).

Ben Dror teaches an order in which the acceleration nodes are to be upgraded that can be determined and made available (Paragraph [0037]).

The prior art of record does not expressly disclose the following limitations:
“wherein the sustainable serviceability of the database includes:
a capability of the database providing the complete data set of the old version the database, and
a capability of the database providing the complete data set of the new version of the database; and
wherein the capability of the database providing the complete data set of the old version of the database is determined based on a decreased speed away from the complete data set of the old version of the database, and the capability of the database providing the complete data set of the new version of the database is determined based on an increased speed towards the complete data set of the new version of the database.”

The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.

It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164             

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                                                                                                                                                                                     


    
        
            
        
            
        
            
        
            
    

    
        1 Patent Application Publication No. 2017/0235507
        2 Patent Application Publication No. 2018/0241692
        3 Patent Application Publication No. 2014/0372504